Gilbert, J.,
dissenting. I concur in much of the reasoning contained in the opinion rendered, and in most of the general principles of law stated. My dissent is from the application made to the facts of this case, and what appears to be a misconstruction of some of the authorities cited. It is well settled by precedent that generally it is a jury question whether proved facts constitute negligence, or proximate cause of an injury. On demurrer to a petition, as in this ease, where the alleged facts permit only one reasonable inference or conclusion, the court must decide the question *128as one of law. To my mind the courts have gone too far in submitting to juries questions which, from lack of legal training, they are utterly unable to solve with any degree of justice. Such practice has gradually encroached further and further upon the province of the court. Judges, trained in law, are alone able, to approach such questions with a degree of capability. The lay mind, when charged with such a duty, is utterly at sea.
I am of the opinion that as a matter of law the negligence per se of the truck-driver was not the proximate cause of the injury to the plaintiff. Therefore the demurrer to the petition as to the owner of the truck should have been sustained. Bouvier defines proximate cause thus: “The direct and not the remote cause is considered. In many cases important questions arise as to which, in the chain of acts tending to the production of a given state of things, is to be considered the responsible cause. It is not merely distance of place or of causation that renders a cause remote. The cause nearest in the order of causation, without any efficient concurring cause to produce the result, may be considered the direct cause. In the course of decisions of cases in which it is necessary to determine which of several causes is so far responsible for the happening of the act or injury complained of, what is known as the doctrine of proximate cause is constantly resorted to in order to ascertain whether the act, omission, or negligence of the person whom it is sought to hold liable was in law and in fact responsible for the result which is the foundation of the action. The rule was formulated by Bacon, and his comment on it is often cited: ‘It were infinite for the law to judge the cause of causes, and their impulsions one of another; therefore it contenteth itself with the immediate cause; and judgeth of acts by that, without looking to any further degreed Max. Reg. 1. Its subsequent development has resulted rather in its application to new conditions than in deviation from the principle as originally stated. Proximate cause, it may be generally stated, is such adequate and efficient cause as, in the natural order of events, and under the particular circumstances surrounding the case, would necessarily produce the event; and this, having been discovered, is to be deemed the true cause, unless some new cause not incidental to, but independent of, the first, shall be found to intervene between it and the first.” Many authorities are cited, so numerous that it would seem pref*129erable to refer the reader to the author quoted. I Bouvier’s L. D. (Rawle’s 3d Rev.) 432. I am aware that definitions of proximate cause and other terms, such as “causal relation,” etc., will afford little aid in solving such problems. Judicial literature on the subject, not to mention text-writers, constitutes a large and varied field. I shall therefore look merely to former decisions by this court, referring to other authorities only briefly.
The subject was elaborately and learnedly discussed by Mr. Justice Cobb in Southern Ry. Co. v. Webb, 116 Ga. 152 (42 S. E. 395, 59 L. R. A. 109). An excellent and concise statement of the rule is found in the first headnote: “While the general rule is that if, subsequently to an original wrongful or negligent act, a new cause has intervened, of itself sufficient to stand as the cause of' the misfortune, the former must be considered as too remote, still if the character of the intervening act claimed to break the connection between the original wrongful act and the subsequent injury was such that its probable or natural consequences could reasonably have been anticipated, apprehended, or foreseen by the original wrong-doer, the causal connection is not broken, and the original wrong-doer is responsible for all of the consequences resulting from the intervening act.” Measured by this rule, the negligence of the truck-driver could not have been the proximate cause of the injury. The intervening cause was the negligence of the automobile-driver. But for the negligence of the automobile-driver, the immediate and direct cause, the injury would not have occurred. The intervening act of the automobile-driver broke the connection, if there was any, between the original act of negligence and the subsequent injury, because the probable and natural consequences of the intervening act could not reasonably have been anticipated. The causal connection was therefore broken. One author uses the distinction that “proximate cause is probable cause: remote cause is improbable cause.” Thompson on Negligence (White’s Supp.), 20, § 50. This leads to the principle announced by this court, deduced both from statutes and decisions, that the breach of duty by the plaintiff to the defendant must be the natural and proximate cause of the damage.' Where the defendant owed no duty to the injured person, no liability can attach, even conceding that the defendant was negligent. Indeed, *130if the defendant was not negligent, there could be no case, and no question for determination as to “proximate cause.”
Conceding the truck-driver to have been negligent per se in the present case, by reason of failure to extend the left arm in the manner to indicate his intention to turn to the right at the intersection, still no liability would attach unless the defendant was guilty of a breach of duty to the petitioner. The dirty to extend the left arm as imposed by the municipal ordinance was obviously for the benefit of other persons traveling in the street in the rear of and going in the same direction as such driver. Extending the arm is to give notice to those traveling in the same direction; and if the duty imposed by the ordinance had been observed by the truck-driver, the driver of the automobile would have been saved from injury which might have occurred by reason of the automobile running into the rear end of the truck. But that is not what happened; the automobile did not run into the truck. The driver of the automobile violated another municipal ordinance which prohibited passing on the right side of a vehicle in front. This was negligence per se on the part of the driver of the automobile. It would appear that bjr attempting to pass on the right side the automobile-driver rendered it physically impossible for her to see the truck-driver’s arm on the left side, even if it were extended. It also follows from the action of the automobile-clriver that she was not governing herself by whether or not the truck-driver extended his arm. She elected to forge ahead on the wrong side, and suddenly finding that her way was blocked, she elected to turn onto the sidewalk, and the injury to petitioner followed. It seems to me that there can be only one conclusion or inference as to whether the truck-driver could have reasonably anticipated that the automobile-driver would attempt to pass on the right side, with the resultant damages to petitioner. It must be assumed from the allegations that the truck-driver would anticipate that the automobile-driver would proceed as the law directed. Our Civil Code prescribes when damages may be recovered, as follows: “§ 4508. ‘Direct’ damages are such as follow immediately upon the act done. ‘Consequental ’ damages are such as are the necessary and connected effect of the tortious act, though to some extent depending upon other circumstances. § 4509. If the damages are only the imaginary or possible result of the tortious act, or other *131and contingent circumstances preponderate largely in causing the injurious effect, such damages are too remote to be the basis of recovery against the wrongdoer. § 4510. Damages which are the and natural result of the act done, though contingent to some extent, are not too remote to be recovered. But damages traceable to the act, but not its legal or material consequence, are too remote and contingent.” These sections must be construed together; and so construed, as shown by the decisions of this court, they seem to me to require the conclusion above stated. Cheeves v. Daniely, 80 Ga. 114 (4 S. E. 902); Mayor &c. of Macon v. Dykes, 103 Ga. 847 (31 S. E. 443); Central Ry. Co. v. Price, 106 Ga. 176 (32 S. E. 77, 43 L. R. A. 402, 71 Am. St. R. 246); Southern Ry. Co. v. Webb, supra, and cit. In Perry v. Macon &c. R. Co., 101 Ga. at pp. 407, 409 (supra), this court said: “In the management and operation of its line of railroad and cars in the streets of the City of Macon, the law imposed upon the defendant the duty of exercising ordinary care and diligence to avoid injury to pedestrians and travelers generally upon such streets, as well as to their property. Actionable negligence arises essentially from (1) a legal duty; (2) a breach of duty by failure to observe due care; and (3) such breach proximately causing damage. The question as to whether a legal duty existed to the party injured is one of law, and therefore for the court to pass upon. Whether there has been a breach of that duty, and whether it proximately caused damage to the plaintiff, are questions which depend upon circumstances, and therefore are usually to be determined by the jury. . . In Shear. & Red. on Neg. § 56, the rule is stated to be, that 'when the facts are clearly settled, and the course which common prudence dictated can be clearly discerned, the court should decide the question as a matter of law/ citing Beisiegel v. New York Central R. Co., 40 N. Y. 9; Stubley v. N. W. R. Co., L. R. 1 Exch. 13; Crafton v. Metropolitan R. Co., L. R. 1 C. P. 300.”
In the majority opinion in this case the following is quoted from Western &c. R. Co. v. Bryant, 123 Ga. 77, 82 (supra) : “If one person wrongfully places another in a position of per.il, whereby the latter makes a natural and reasonable effort to escape the threatened danger, the former is responsible for the consequences of such effort, precisely as if he had immediately caused them.” This principle does not appear to me to have any bear*132ing upon the present ease. The principle there ruled was applied to a situation where one person “wrongfully placed another in a position of peril” (italics mine). In the present case it can not be said that the truck-driver had anything whatever to do with the decision of the automobile-driver to pass on the right side of the truck. The action of the automobile-driver was absolutely independent of anything done or set in motion by the truck-driver. To my mind it follows from what is said above that the decision of this case should be controlled by the principle established by this court, that, notwithstanding negligence, the defendant will not be held liable to an injured person where there has been no breach of duty to the injured person by the defendant.
Mr. Justice Atkinson concurs in this dissent.